Order entered March 2, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01329-CV

                      ZIA UL-HAQ SHEIKH, Appellant

                                       V.

                             JANE DOE, Appellee

              On Appeal from the 298th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-08987

                                    ORDER

      Before the Court is appellant’s February 18, 2020 motion opposing sealing

of records. The motion appears to be in response to appellee’s February 12, 2020

motion to seal portions of appellant’s brief. That motion was denied as moot on

February 18, 2020, prior to the filing of appellant’s motion but after we struck

appellant’s brief for exceeding the word limit under the appellate rules. Because

appellee’s motion was moot, appellant’s motion is also moot and DENIED.
      We note our February 18th order also struck the clerk’s record, which

consisted of one sealed volume and one unsealed volume. Although the sealed

volume included a copy of the trial court’s orders permanently sealing certain court

records in accordance with Texas Rule of Civil Procedure 76a, many of the

documents in the sealed volume were not subject to the sealing orders and certain

documents in the unsealed volume should have been in the sealed volume.

      On February 26, 2020, Ms. Pitre filed a corrected record, consisting again of

one sealed volume and one unsealed volume.          The sealed volume consists of

twenty-eight documents, excluding the cover, index, caption, cost bill, and clerk’s

certificate. Of those twenty-eight documents, three are the trial court’s sealing

orders and two are documents ordered to be permanently sealed–(1) defendant’s

findings of law and response to plaintiff’s proposed findings of fact and

conclusions of law and (2) the final judgment. The remaining documents are not

subject to the sealing orders. Of the documents in the unsealed volume, three are

to be sealed–(1) defendant’s motion to determine admissibility of plaintiff’s prior

sexual history, (2) defendant’s motion to request denial of plaintiff’s protective

order, and (3) defendant’s response to plaintiff’s reply in support of her motion for

protection.
      Because the clerk’s record does not comply with the sealing orders, we

STRIKE the record and ORDER Ms. Pitre to file a second corrected record no

later than March 12, 2020.

      Appellant’s brief shall be filed within thirty days of the filing of the

corrected record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                           /s/   KEN MOLBERG
                                                 JUSTICE